UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


SHAWN M. WOODSON,                    
            Petitioner-Appellant,
                v.
RONALD HUTCHINSON; ATTORNEY                     No. 01-7860
GENERAL FOR THE STATE OF
MARYLAND,
            Respondents-Appellees.
                                     
          Appeal from the United States District Court
           for the District of Maryland, at Greenbelt.
          William M. Nickerson, Senior District Judge.
                       (CA-99-944-WMN)

                     Argued: October 31, 2002

                     Decided: December 3, 2002

       Before WILKINS, Circuit Judge, Frank J. MAGILL,
    Senior Circuit Judge of the United States Court of Appeals
         for the Eighth Circuit, sitting by designation, and
      Robert E. PAYNE, United States District Judge for the
        Eastern District of Virginia, sitting by designation.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Neal Lawrence Walters, UNIVERSITY OF VIRGINIA
SCHOOL OF LAW APPELLATE LITIGATION CLINIC, Char-
2                     WOODSON v. HUTCHINSON
lottesville, Virginia, for Appellant. Ann Norman Bosse, Assistant
Attorney General, Criminal Appeals Division, OFFICE OF THE
ATTORNEY GENERAL, Baltimore, Maryland, for Appellees. ON
BRIEF: J. Joseph Curran, Jr., Attorney General of Maryland, Crimi-
nal Appeals Division, OFFICE OF THE ATTORNEY GENERAL,
Baltimore, Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Shawn M. Woodson appeals the denial of his petition for a writ of
habeas corpus, see 28 U.S.C.A. § 2254 (West 1994 & Supp. 2002).
He contends that he is entitled to habeas relief because his attorney
failed to object to the closure of the courtroom during voir dire.
Because at least one judge of the panel has concluded that Woodson
"has made a substantial showing of the denial of a constitutional
right," 28 U.S.C.A. § 2253(c)(2) (West Supp. 2002), we grant a certif-
icate of appealability. We nevertheless affirm.

                                  I.

   In 1990, Woodson was convicted of first degree murder, attempted
second degree murder, and related offenses. See Woodson v. State,
600 A.2d 420, 421 (Md. 1992). He was sentenced to death for first
degree murder and to a total of 70 years imprisonment for the remain-
ing offenses. See id. The Maryland Court of Appeals affirmed a por-
tion of this judgment but reversed the first degree murder conviction
and the accompanying death sentence. See id. at 428. At his retrial on
the first degree murder charge, Woodson was found guilty of second
degree murder and sentenced to a term of imprisonment to be served
consecutively to the terms imposed at his first trial.
                       WOODSON v. HUTCHINSON                          3
   At Woodson’s first trial, the court ("Judge Mitchell") ruled that
none of Woodson’s relatives would be permitted to remain in the
courtroom during voir dire. Judge Mitchell allowed family members
to be present for other stages of the trial; with respect to voir dire,
however, Judge Mitchell said, "With the size and limitations of space,
once we begin voir dire everyone not at trial table will be excluded."
J.A. 43. When defense counsel requested that Woodson’s mother be
allowed to remain in the room, Judge Mitchell denied this request:
"Everyone will have to stand outside. We don’t have space to permit
that." Id.1

   After his second trial, Woodson filed a petition for post conviction
review in state court. Among other claims, he alleged that his attor-
neys provided ineffective assistance by failing to assert that excluding
Woodson’s relatives from the courtroom during voir dire violated his
Sixth Amendment right to a public trial. The post conviction court
("Judge Smith") rejected this claim on two grounds. First, Judge
Smith determined that the purpose of Judge Mitchell’s ruling was not
to exclude the public but rather to clear space for prospective jurors.
Second, Judge Smith concluded that counsel’s failure to object was
not deficient because the case cited in Woodson’s post conviction
petition—a decision of the Maryland Court of Appeals—had not been
decided at the time of Woodson’s first trial.

   Woodson subsequently filed this action reiterating his ineffective
assistance claim. The district court held that the state post conviction
ruling was not unreasonable. The court further ruled that Woodson
was not entitled to relief because he could not demonstrate prejudice
from the order excluding his relatives from the courtroom.

                                  II.

                                  A.

  On appeal, Woodson again contends that the failure of his attor-
neys to raise a Sixth Amendment public trial claim amounted to inef-
  1
   The courtroom was also closed during a later portion of voir dire in
which prospective jurors were questioned individually. This closure is
not relevant to the issues presented in this appeal.
4                       WOODSON v. HUTCHINSON
fective assistance of counsel. Under the familiar Strickland standard,
this ineffective assistance claim has two components: "First, the
defendant must show that counsel’s performance was deficient . . . .
Second, the defendant must show that the deficient performance prej-
udiced the defense." Strickland v. Washington, 466 U.S. 668, 687
(1984).2

   The alleged ineffectiveness here consists of counsel’s failure to
object to the closure of the courtroom during voir dire. Thus, as a
predicate to his Strickland showings, Woodson must demonstrate that
Judge Mitchell’s closure ruling violated Woodson’s Sixth Amend-
ment right to a public trial. See U.S. Const. amend. VI ("In all crimi-
nal prosecutions, the accused shall enjoy the right to a . . . public trial
. . . ."). The Supreme Court has held that the Public Trial Clause
embodies a "‘presumption of openness [that] may be overcome only
by an overriding interest based on findings that closure is essential to
preserve higher values and is narrowly tailored to serve that interest.’"
Waller v. Georgia, 467 U.S. 39, 45 (1984) (quoting Press-Enter. Co.
v. Super. Ct., 464 U.S. 501, 510 (1984)). In deciding to close the
courtroom, the trial court must articulate the interest to be served by
closure "along with findings specific enough that a reviewing court
can determine whether the closure order was properly entered." Id.
(internal quotation marks omitted).

   Even if Woodson can make the showings required to support his
claim, he may not be entitled to reversal of his conviction. By statute,
we may not grant a writ of habeas corpus unless Judge Smith’s denial
of post conviction relief "resulted in a decision that was contrary to,
or involved an unreasonable application of, clearly established Fed-
eral law, as determined by the Supreme Court of the United States."
28 U.S.C.A. § 2254(d)(1); see Williams v. Taylor, 529 U.S. 362, 405-
13 (2000) (interpreting § 2254(d)(1)).
    2
   Woodson claims that he is not required to show prejudice because
denial of the right to a public trial is presumptively prejudicial. Because
we find that counsel’s performance was not deficient, we need not con-
sider this assertion. See Strickland, 466 U.S. at 697 ("[T]here is no rea-
son for a court deciding an ineffective assistance claim to . . . address
both components of the inquiry if the defendant makes an insufficient
showing on one.").
                       WOODSON v. HUTCHINSON                           5
                                   B.

   Woodson has not demonstrated that his counsel performed defi-
ciently. Accordingly, Judge Smith’s rejection of Woodson’s ineffec-
tive assistance claim was not unreasonable and affords no basis for
habeas relief.

   At the outset, it is not certain that the Public Trial Clause applies
to voir dire proceedings. The Supreme Court has held unequivocally
that the First Amendment right of public access applies during voir
dire, see Press-Enter. Co. v. Super. Ct., 464 U.S. 501, 510-11 (1984),
but one justice concurring in that holding suggested that the Sixth
Amendment public trial right has a more limited scope, see id. at 516
(Stevens, J., concurring). When the Supreme Court subsequently
applied the Public Trial Clause to a suppression hearing, it did so
based on the trial-like nature of such proceedings. See Waller, 467
U.S. at 46-47. We have not found any case in which the Court applied
the Public Trial Clause to the jury selection process. Thus, Woodson’s
attorneys could reasonably have questioned whether Woodson had
any constitutional right to an open courtroom during voir dire.

   There is a similar absence of precedent with respect to Judge
Mitchell’s stated reason for closing the courtroom—the lack of suffi-
cient space to accommodate Woodson’s family along with all the pro-
spective jurors. Woodson argues that such space limitations can never
override a defendant’s interest in a public trial. He has not cited any
support for this proposition, however, and we have discovered none
in our research; on the contrary, the only two cases we have found
addressing this issue have upheld courtroom closures based on insuf-
ficient space. See People v. Abram, 1996 WL 33359111, at *3 (Mich.
Ct. App. Sept. 13, 1996) (per curiam) (unpublished opinion); State v.
Hooks, 1998 WL 754574, at *14 (Ohio Ct. App. Oct. 30, 1998)
(unpublished opinion). In any event, even if we were to adopt Wood-
son’s argument today, this would not establish that his attorneys per-
formed deficiently more than a decade ago. See Kornahrens v. Evatt,
66 F.3d 1350, 1360 (4th Cir. 1995) (holding that counsel does not
perform deficiently by failing to anticipate new rules of law).

   Finally, to the extent that space considerations afford a proper basis
for closing the courtroom, we cannot say that such closure was
6                       WOODSON v. HUTCHINSON
improper here. Woodson has not offered any evidence to rebut Judge
Mitchell’s finding that the courtroom was not large enough to accom-
modate Woodson’s family along with the venire, nor has he demon-
strated that an alternative to closure existed. See Garlotte v. Fordice,
515 U.S. 39, 46 (1995) (noting that burden of proof in habeas cases
is on petitioner). If the closure was justified by space limitations, then
the courtroom would have been closed even if counsel had asserted
Woodson’s public trial rights. Counsel’s failure to raise a futile objec-
tion does not constitute deficient performance. See Truesdale v.
Moore, 142 F.3d 749, 756 (4th Cir. 1998) ("It is certainly reasonable
for counsel not to raise unmeritorious claims.").

                                   III.

   For the foregoing reasons, we hold that Woodson is not entitled to
habeas relief. Accordingly, while we grant a certificate of appeala-
bility, we affirm the denial of a writ of habeas corpus.

                                                             AFFIRMED